 MEDFORD BUILDING AND CONSTRUCTION TRADES COUNCIL 165jobs, we find that they are serving essentially as temporary employeesand, in accordance with Board practice, that they are ineligible tovote in the election directed herein.'Q[Text ofDirection of Election omitted from publication in thisvolume.]io CfBurnupitSims,Inc,95NLRB 1130;CitiesSer iceRefining Corporation,83MEDFORD BUILDING AND CONSTRUCTION TRADES COUNCIL OF THE AMERI-CAN FEDERATION OF LABOR; MEDFORD CENTRAL LABOR COUNCIL,A. F. of L. ; UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, AFL, LOCAL No. 2067; CHAUFFEURS, WAREHOUSEMEN,TEAMSTERS AND HELPERS, AFL, LOCAL 962; BRIDGE, STRUCTURAL ANDORNAMENTAL IRON WORKERS, LOCAL 29, AFL; INTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 659, AFL; INTER-NATIONAL HOD CARRIERS, BUILDING AND COMMON LABORERS UNION,LOCAL No. 1400, AFL; AND LEONARD CHRISTEAN, AS AGENTFOR 114ED-FORD BUILDING AND CONSTRUCTION TRADES COUNCIL, AFLandKOGAPLUMBER INDUSTRIES.Case No. ,96-CC-11.September 14, 1951Decisio><Iand OrderOn May 8, 1951, Trial Examiner Martin S, Bennett issued his In-termediate Report in the above-entitled proceeding, finding that theRespondents, except the Iron Workers, had engaged in and were en-gagillg in certain unfair labor practices and recommending that theycease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.TheTrial Examiner also found that the Respondent Iron Workers hadnot engaged in any unfair labor practices and recommended that thecomplaint be dismissed as to it.Thereafter, the Respondents, exceptthe Iron, Workers, filed exceptions to the Intermediate Report and asupporting brief.The Board 1 has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner, with the modifications and exceptionsnoted below.We agree with the Trial Examiner that the Respondents,2 by picket-1Pursuant to the provisions of Section3 (b) of the NationalLabor RelationsAct, theBoard has delegated its powers in connectionwith thiscase to a three-member panel[Members Houston,Murdock, andStyles].2This includes all the Respondents named in the caption except the Iron workers withrespect to whom we aredismissingthe complaint.96 NLRB No. 10.974176-52-vol. 96-12 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDing and threatening to take economic action against the Company inorder to compel the Company to adopt and apply a proposed contractcontaining an illegal union-security provision, attempted to cause theCompanyto discriminate against employees in violation of Section 8(a) (3) of the Act and that the Respondents thereby engaged in unfairlabor practices prohibited by Section 8 (b) (2) of the Act.However,contrary to the Trial Examiner, we find that the same conduct of theRespondents, which was directed toward compelling theCompanytoaccept a discriminatory contract, did `not restrain and coerce the Com-pany'semployeeswithin the meaning of those terms as used in Section8 (b) (1) (A) of theAct3The Respondents contend that their picketing activities were in-tended to protest against and to publicize the Company's failure incertain instances to pay the prevailing wages for construction work inthe area.However, as indicated in the Intermediate Report, the prin-cipal point of difference between the parties was the Company's re-fusal to accede to the Respondents' demands to adopt a discriminatoryemployment policy.By picketing in support of this unlawful de-mand, the Respondents engaged in activities which plainly violatedSection 8 (b) (2) of the Act and which neither Section 8 (c) of theAct nor the Constitution protected.4 In these circumstances, it is im-material that the Respondents may also have been motivated in theiractivities by a desire to maintain their wage scales in the area.TheAct does not permit a union to cause or attempt to cause an employerto establish discriminatory conditions of employment, whatever theunion's motive might be in doing so. In any event, it is settled lawthat picketing in furtherance of both a lawful and an unlawful objec-tive is unlawful.5The Respondents further argue that the question of their allegedunfair labor practices has become moot by reason of the fact thatthey ceased picketing a year ago since which time they have madeno demands upon the Company. But, as we have so frequently held,the mere discontinuance of alleged unfair labor practices does notrender the case moot. Indeed, we find that our Order herein isnecessary to effectuate the policies of the Act which require not onlySNational Maritime Union of America,78 NLRB 971, enforced 175 F. 2d 686(C. A. 2),certiorari denied 338 U. S. 954;United Construction Workers,affiliated with United MineWorkers of America, et al, and Kanawha Coal Operators Association,94 NLRB 1731.Cf.New York State Employers Association,Inc., et at.,93 NLRB 127.We agree how-ever that Christean's threat to Wilson was in violation of Section 8 (b) (1) (A).4Denver Building and Construction Trades Council et al., and Henry Shore,90 NLRB1768.See alsoInternational Brotherhood of Electrical Workers v.N L. R B ,341 U. S.694, 19 U. S Law Week 4365 and companion cases ;Chboney v. Empire Storage and IceCompany,336 U.S 490;Buildsnq Service Employees International Union, Local262 v.Gazzam,339 U. S. 532;Hughes v Superior Court,339 U. S. 460;International Brother-hood ofTeamsters v. Hanke,339 U. S. 470.Restatement,Torts,Sec. 796. MEDFORD BUILDING AND CONSTRUCTION TRADES COUNCIL 167that the effects of the unremedied unfair labor practices be dissipatedbut also that the recurrence of similar unlawful conduct in the futurebe prevented.This remedy is particularly appropriate in this casein view of the fact that the Company's building expansion programhas not been completed.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :I.The Respondent, Medford Building and Construction TradesCouncil of the American Federation of Labor, its officers, repre-sentatives, successors, assigns, and agents, including the RespondentLeonard Christean as its agent, shall :1.Cease and desist from :(a) Causing or attempting to cause Kogap Lumber Industries, itsofficers,agents, successors, or assigns to discriminate against em-ployees with regard to their hire or tenure of employment or anyterm or condition of employment in violation of Section 8 (a) (3)of the Act.(b) Restraining or coercing employees in the exercise of the rightsguaranteed- in Section 7 of the Act, except to the extent that suchrightsmay be affected by an agreement requiring membership ina labor organization as a condition of employment as authorizedby Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a): Post at the Respondent Union's business offices and meetinghalls copies of the notice attached hereto as Appendix A."Copiesof said notice, to be furnished by the Regional Director for the Nine-teenth Region, shall, after being duly signed by an official representa-tive of the Respondent Union, and individually by the RespondentChristean, be posted immediately upon receipt thereof and maintainedby them for a period of sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to membersare customarily posted.Reasonable steps shall be taken by the Re-spondents to insure that said notices are not altered, defaced, orcovered by any other material.(b)Mail to the Regional Director for the Nineteenth Region signedcopies of the notice attached hereto as Appendix A for posting, ifthe Company is willing, at the Company's plant at Medford, Oregon,in places where notices to employees are customarily posted.In the event this Order is enforced by decree of a United States Court of Appeals, thereshall be inserted before the words "A Decision and order,"the words"A Decree of theUnited States Court of Appeals Enforcing." 168DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notify the Regional Director for the Nineteenth Region inwriting, within ten (10) days from the date of this Order, as to whatsteps the Respondents have taken to comply herewith.II. The Respondents, Medford Central Labor Council, A. F. of L.;United Brotherhood of Carpenters and Joiners of America, AFL,Local No. 2067; Chauffeurs, Warehousemen, Teamsters and Helpers,AFL, Local 962; International Brotherhood of Electrical Workers,Local 659, AFL; and International Hod Carriers, Building and Com-mon Laborers Union, Local No, 1400, AFL, their officers, agents,representatives, successors, and assigns, shall:1.Cease and desist from causing or attempting to cause KogapLumber Industries, its officers, agents, successors, or assigns to dis-criminate against employees with regard to their hire or tenure ofemployment or any term or condition of employment in violation ofSection 8 (a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post at their respective business offices and meeting halls copiesof the notice attached hereto as Appendix B.'Copies of said notice,to be furnished by the Regional Director for the Nineteenth Region,shall, after being duly signed by an official representative of each ofthe Respondents, be posted immediately upon receipt thereof andmaintained by them for a period of sixty (60) consecutive days there-after in conspicuous places, including all places where notices to,mem-bers are customarily posted.Reasonable steps shall be taken by theRespondents to insure that said notices are not altered, defaced, orcovered by any other material.(b)Mail to the Regional Director for the Nineteenth Region signedcopies of the notice attached hereto as Appendix B for posting, if theCompany is, willing, at the Company's plant at Medford, Oregon, inplaces where notices to employees are customarily posted.(c)Notify the Regional Director for the Nineteenth Region inwriting, within ten (10) days from the date of this Order, as to whatsteps the Respondents have taken to comply herewith.IT IS FURTHUR ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent Bridge, Structuraland Ornamental Iron Workers, Local 29, AFL, engaged in any unfairlabor practices, and insofar as it alleges that the other Respondents,exceptMedford Building and Construction Trades Council of theAmerican Federation of Labor and its agent Christean, violated Sec-tion 8 (b) (1) (A) of the Act.P In the event this Order is enforced by decree of a United States Court of Appeals, thereshall be inserted before thewords "ADecision and Order,"the words"A Decree of theUnited States Court of Appeals Enforcing." MEDFORD BUILDING AND CONSTRUCTION TRADES COUNCIL 169Appendix ANOTICE TO ALL MEMBERS OF MEDFORD BUILDING AND CONSTRUCTIONTRADES COUNCIL OF THE AMERICAN FEDERATION OF LABOR AND TO ALLEMPLOYEES OF KOGAP LUMBER INDUSTRIESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause KOGAP LUMBER INDUS-TRIES, its officers, agents, successors, or assigns, to discriminateagainst employees with regard to their hire or tenure of employ-ment or any term or condition of employment in violation ofSection 8 (a) (3) of the Act.WE WILL NOT restrain or coerce employees in the exercise of therights guaranteed in Section 7 of the Act, except to the extent thatsuch rights may be affected by an agreement requiring member-ship in a labor organization as a condition of employment asauthorized by Section8 .(a) (3)of the Act.MEDFORD BUILDING AND CONSTRUCTIONTRADES COUNCIL OF THE AMERICANFEDERATION OF LABOR,Labor Organization.By -----------------------------------------(Representative)LEONARD CITRISTEAN, AS AGENT OF MED-FORD BUILDING AND CONSTRUCTIONTRADES COUNCIL OF THE AMERICANFEDERATION OF LABORBy -----------------------------------------(Representative)Dated--------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix BNOTICE TO Am MEMBERS OF MEDFORD CENTRAL LABOR COUNCIL, A. F.OF L.; UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, AFL, LOCAL No. 2067; CHAUFFEURS, WAREHOUSEMEN,TEAMSTERS AND HELPERS, AFL, LOCAL 962; INTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 659, AFL; INTER-NATIONAL HOD CARRIERS, BUILDING AND COMMON LABORERS UNION,LOCAL No. 1400, AFL, AND TO ALL EMPLOYEES OF KOGAP LUMBERINDUSTRIESPursuant' to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause KoOAP LUMBER IN-DUSTRIES, its officers, agents, successors, or assigns, to discrimi-nate against employees with regard to their hire or tenure ofemployment or any term or condition of employment in viola-tion of Section 8 (a) (3) of the Act.MEDFORD CENTRAL LABOR COUNCIL,A. F. OF L.,Labor Organization.By --------------------------------------(Representative)UNITED BROTHERHOOD OF CARPEN-TERSAND JOINERS OF AMERICA,AFL, LOCAL No. 2067,Labor Organization.By --------------------------------------(Representative)CHAUFFEURS, WAREHOUSEMEN,-TEAMSTERS AND HELPERS, AFL,LOCAL 962,Labor Organization.By --------------------------------------(Representative)INTERNATIONALBROTHERHOOD OFELECTRICALWORKERS, L 0 C A L659, AFL,Labor Organization.By---(Representative)--This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. MEDFORD BUILDING AND CONSTRUCTION TRADES COUNCIL 171Intermediate Report and Recommended OrderSTATEMENTOF THE CASEUpon charges duly filed by Kogap Lumber Industries, herein called the Com-pany, the General Counsel of the National Labor Relations Board, by theRegionalDirector for the Nineteenth Region (Seattle, Washington), issued a complaintdated March1, 1951, against Medford Building and Construction Trades Councilof the American Federation of Labor ; Medford Central Labor Council, A. F. of L.;United Brotherhood of Carpenters and Joiners of America, AFL, Local No. 2067;Chauffeurs,Warehousemen, Teamsters and Helpers, AFL, Local 962; Bridge,Structuraland Ornamental Iron Workers, Local 29, AFL; International Brother-hood of Electrical Workers, Local 659, AFL; International Hod Carriers, Build-ing andCommon Laborers Union, Local No. 1400, AFL; and Leonard Christean,as agent forMedford Building and Construction Trades Council, AFL, hereincalledRespondentUnions and also Building Trades, Central Labor Council,Carpenters, Teamsters, Iron Workers, Electricians, and Laborers, respectively,allegingthat Respondent Unions had engaged in and were engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (b) (1) (A)and (2) and Section 2 (6) and (7) of the National Labor Relations Act, asamended, 61 Stat. 136, herein called theeAct.Copies of the charges, the com-plaint, andnotice of hearing thereon were duly served upon the Company andRespondent Unions.'With respect to the unfair labor practices, the complaint, as amended, al-leged that : (1) The Company at all times material herein was a party to acollective bargaining contract with Lumber and Sawmill Workers Union, Local3063, AFL, herein called Sawmill Workers, as the duly certified representativeof its employees, save guards, professionals, supervisors, and clericals; (2)Building Trades demanded that the Company enter into a contract with Respond-ent Unions, covering certain construction work being done by employees of theCompany ; and (3) Respondent Unions threatened an employee of an independenttrucker with loss of employment for having hauled gravel to the Company.Ananswer was filed in behalf of Respondent Unions alleging that the Companyhad paid wages below union wages on this construction project, thus tendingto break down area wage conditions. The answer admitted that Respondent,Unions hadengaged inpicketing, terminating June 26, 1950, in order to publicizethe dispute, and further alleged that the effect of the dispute on commercewas insubstantial, that the matters complained of were moot, and that Section8 (c) of the Act and the first amendment to the Constitution protected theconduct in question.Pursuant to notice, a hearing was held at Medford, Oregon, on April 16,1951, before the undersigned Trial Examiner, Martin S. Bennett, duly designatedby the Associate Chief Trial Examiner.The General Counsel and RespondentUnions were represented by counsel who participated in the hearing. Fullopportunity to examine and cross-examine witnesses and to introduce evidencebearing on the issues was afforded all parties. The undersigned granted amotion by the General Counsel at the close of the hearing to conform the plead-ings to the proof with respect to purely formal matters.At the conclusionof the hearing, the parties were afforded an opportunity to argue orally beforethe undersigned, and said argument was recorded in the transcript of testimony.'Central Labor Council was served only with the second amended charge and Christeanwas not personally served with any of the documents.However, counsel for RespondentUnions appeared in behalf of all parties named in the caption to the complaint. 172DECISIONSOF, NATIONALLABOR RELATIONS BOARD ,The parties were also afforded an opportunity to file briefs and/or proposedfindings of fact and conclusions of law with the undersigned ; no briefs have beenreceived.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYKogap Lumber Industriesis anOregon corporation which maintains its prin-cipaloffice and place of business at Medford, Oregon, where it is engaged inthe manufacture of lumber and other forest products.During the year 1956,the Company purchased within the State of Oregon logs valued at approxi-mately $800,000.During the same period, it sold finished lumber productsvalued between $2,800,000 and $2,900,000, of which approximately 90 percent wasshipped to points outside the State of Oregon.The undersigned finds that theCompany isengaged incommerce within the meaning of the Act.2II.THE ORGANIZATIONS INVOLVEDLumber and Sawmill Workers tJnion, Local 3063, AFL, and RespondentUnions Medford Building and Construction Trades Council of the AmericanFederation of Labor ; Medford Central Labor Council, A. F. of L.; United Brother-hood of Carpenters and Joiners of America, AFL, Local No. 2067; Chauffeurs,Warehousemen, Teamsters and Helpers, AFL, Local 962; Bridge, Structural andOrnamental Iron Workers, Local 29, AFL ; International Brotherhood of Elec-tricalWorkers, Local 659, AFL ; and International Hod Carriers, Building andCommon Laborers Union, Local No. 1400, AFL, are labor organizations admittingto membership employees of the Company.III.THE UNFAIR LABOR PRACTICESA. TheissuesThe issues herein are whether Respondent Unions have engaged in conductviolative of the Act (1) by demanding that the Company recognize RespondentUnions as the representatives of certain of its employees engaged in constructionwork and enter into an agreement containing an unauthorized and illegal union-security agreement, and by picketing in support of said demand, and (2) bythreatening to deprive an employee of an independent trucker of future em-ployment because he hauled a load of gravel across said picket line.B. Sequence of events1.BackgroundThe Company, which has been in existence since 1946, entered into a collectivebargaining agreement with Sawmill Workers, on March 24, 1949, after certifica-tion of the latter by the Board approximately 1 year earlier on March 1,1948.Both the certified unit and the contract embraced all production, maintenance,2 Substantially all logs purchased'are subjected to certain processing on a custom millingfee basis by Lausmann Lumber Company, whose premises are adjoining ; the latter concernthen ships the finished product for the Company,which at all times, until the time of sale,retains title to the unfinished and finished'products.Both Lausmann'Lumber Company,which is not directly involved in, this proceeding,. and the Company are controlled by A. A.Lausmann,but it is solely the Company which purchases, and sells the raw and.finishedproducts,respectively.11 MEDFORD BUILDING AND CONSTRUCTION TRADES COUNCIL '173shipping, -and transportation (yard) employees, with guards, professionals,supervisors, and clericals excluded.The contract also specifically excludedconstruction workersand employees of independent contractors.This-contractwas a year-to-year contract which renewed itself in March 1950,and was-ineffect when the difficulty herein arose.There is undisputed hearsay testimonythat the charter of Sawmill Workers was revoked sometime in June 1950, andthe Company-has considered the contract to be terminated as a matter of lawsince that date.2.The expansion program of the CompanyIn July of 1949, the Company embarked upon a construction program, underits own supervision, to establish new manufacturing facilities and to surfaceroadways on its premisesThis construction lasted until May or June of 1950and, save for the occasional hiring of skilled craftsmen, was performed by em-ployees of the Company temporarily transferred from their regular positions.The complement of personnel then varied from 50 on one shift to as high as 80or 85 on three shifts and it appears that for the most part the Company operatedtwo shifts, with 60 to 65 employees.The number of employees assigned to con-struction work varied from 2 to 20, and it was contemplated, in theory at least,that employees who would otherwise be laid off in periods of curtailed produc-tion would thus be utilized, thereby creating more stable employment. Similarconstruction, although apparently in a lesser degree, has been carriedon sincethe completion of the projects directly involved herein, and, at the time of theinstant hearing, several employees were detailed to construction work on. thepremises.The Company indicates that it intends to commence work at an earlydate on several new installations, including the construction of small buildings toincrease plant capacity.The conduct complained of by the General Counseltook place, however, solely during the latter part of the initial 1949-1950 con-struction program.3.The attempts by ,Respondent Unions to obtain recognition and a contract ;the picketingIt has been the practice for the various Building Trades affiliates in theMedford area to negotiate separately for their respective wages and workingconditions.After these have become established, Building Trades then conductsnegotiations in behalf of these affiliates with other employers.This practice wasin large measure followed in the instant case. Thus, it came to the attention ofBuilding Trades that construction work was being performed on the,premises ofthe Company by employees who were neither members of nor represented byBuilding Trades affiliates.These of course were employees whose customaryduties brought them within the coverage of the contract with Sawmill Workersbut whose construction work assignments were not covered thereby. On the otherhand, the certified unit included these employees, irrespective of work assignment.It appears that-the work in question was in large measure similar to that normallydone by carpenters and construction laborers.Accordingly, Building Trades arranged to meet on February 3, 1950, withStewart' McQueen, manager and sales manager of the Company.' Present for theCompany were McQueen and Assistant Manager C. X. Heffner. Appearing forBuilding Trades were Leonard Christean, then its representative, George Potucek,3Findings herein-are based upon. the testimony of McQueen, who was a clear and forth-right witness.-Ris testimony as to this meeting and those that followed is not disputed,by .the,several witnesses for Respondext Unions. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecretary-treasurer of Building Trades and also business agent of Carpenters,and Robert Peebles, business agent of Laborers.Christean was spokesmanfor the group and informed McQueen that Building Trades wished (1) to berecognized as representative of those employees of the Company engaged in con-struction work, and (2) to have a copy of the Building Trades agreement thenoperative in the area be accepted as controlling over this construction work.Acopy of the agreement was given by Christean to McQueen, who asked forseveral days to study it; this was agreed to.Particularly pertinent herein are paragraphs 2 and. 13 of the agreement, whichprovide:2.The Employer shall have the right to hire persons without regard toUnion membership, provided such persons make application to join the Unionduring the first week of employment and complete their membership withinthirty days ; however members of the Union shall be given preference whenavailable.13. It is not the intent of the parties hereto to violate any portion of anyexisting laws.Should any part be found in violation of any law, or any sub-sequent ruling under any law, these portions in conflict shall be changed ormodified as required to bring this Agreement in conformance therewith.Itmay be noted that no election, as provided by Section 9 (e) of the Act, hasever been held among the employees of the Company. Furthermore, the savingsclause in paragraph 13 does not clearly and specifically postpone the operationof paragraph 2 until authorized by such an election.Sa-Mor Quality Brass, Inc.,193NLRB 1225;Rock-Ola Manufacturing Corp.,93 NLRB 1196; andWyckoffSteelCo., 86 NLRB 1318On February 7, the same parties met again.McQueen informed the unionrepresentatives that the Company could not recognize Building Trades becausethe Act forbade the application of a union-security clause of the type containedin paragraph 2 of the agreement without an election as provided by Section 9 (e)'of the Act, and that as a result the Company could not accept the agreement. Theunion representatives replied that the Act did not govern with respect to theapplication of paragraph 2Potucek and Peebles made, other proposals, none ofwhich affected the proposed application of the union-security clause in theBuilding Trades agreement, but McQueen still took the position that the agree-ment could not be accepted because it required enforcement- of a union-shopprovision.Moreover, although not raised by McQueen, it is apparent that para-graph 2 is illegal in that it provides for a greater degree of union security thanis permitted by the proviso to Section 8 (a) (3) of the Act.Von's Grocery Com-pany,91 NLRB 504. The meeting broke up with the union representatives inform-ing McQueen that the position taken by the Company would be placed before theMedford Central Labor Council, A. F. of L., to which the various crafts in BuildingTrades, as well as other AFL affiliates in the area, belong.On February 14, the union representatives again met with the Company repre-sentatives in an attempt to dispose of the construction work problem. Present,in addition to those who attended the prior meetings, were Don Stansell, presi-dent of Central Labor Council and also financial secretary of Teamsters, and,for the Company, A. A. Lausmann, its secretary, and E. J Champagne, the saw-mill superintendent.The pattern of this meeting was substantially similar tothat of February 7. Potucek and Peebles withdrew the concessions they'hadadvanced at the prior meeting. Stansell stated that he did not consider the Actas controlling in the case and asked the Company to discharge certain employeesworking on construction of a dry kiln unless those employees joined BuildingTrades affiliates.The union representatives stated that they -would insist upon MEDFORD BUILDING AND CONSTRUCTION TRADES COUNCIL 175compliance with the Building Trades agreement, paragraph 2 of which has beenquoted above, and that economic action would be resorted to if necessary. TheCompany still maintained the position that it could not accept the BuildingTrades agreement.Several days later, there being nothing in writing with respect to what hadtaken place at these meetings, McQueen decided to write to the Central LaborCouncil and state the Company's position.Accordingly, on February 17, a com-munication was sent by the Company to Central Labor Council which statedthat (1) the Company was engaged in commerce; (2) compliance with paragraph2 of the Building Trades agreement was violative of the Act; (3) the Companywould not resort to subterfuges to evade the provisions of the Act; (4) the Com-pany had an agreement with Sawmill Workers; (5) the construction programhad given work to employees who would otherwise have been laid off; and (6)if economic action were taken, as had been threatened on February 14, the Com-pany would file charges with the Board.Nevertheless, picketing which was peaceful in nature, save for one incidentset forth below, commenced on February 22, 1950, and was carried on untilJune 26 at the main entrance of the Company and also at its so-called auxiliaryentrance, which is an entrance of Lausmann Lumber Company immediatelyadjacent to the property of the Company. The number of pickets at the twoentrancesvaried from one to five at each. Pickets were also spaced over adistance of approximately 1,000 feet on a highway passing by the premises.Initially, the picketswore apronswhich bore the language "Medford CentralLabor Council, AFL."On or about April 6, the aprons were abandoned and thepickets commenced carrying signs which stated on one side, "Construction Work-ers Not Paid Building Trades Wages-Building Trades Council." On the otherside appeared the language, "Construction Workers Do Not Belong to BuildingTrades Council-Building Trades Council."Two or three weeks later, thepickets resumed the wearing of aprons which bore language identical to thatappearingon the signs.The picketing continued in this fashion until it wasabandoned on June 26 without notice.Both Potucek and Christean engaged inactual picketing on one or more occasions.Shortly after commencement of the picketing, the recording secretary ofSawmill Workers, apparently in an attempt to mediate the difficulty, invitedthe Company to appear at an open meeting to be held on March 25 togetherwith Building Trades representatives.McQueen informed the recording secre-tary that he would accept only if the union representatives would state theirposition in writing, thus framing the issues for discussion.Accordingly, onMarch 24, the following letter was sent and delivered to the Company by BuildingTrades over the signature of Potucek :Please find enclosed a copy of an agreement which constitutes the Uniondemands covering construction work on your job.This agreementisnotto be construed in any way or in such a way tomean that any employees now employed on your construction job are to bereplaced by union members, provided however they become members ofthe properunions asprovided for in the Agreement.The enclosure was another copy of the Building Trades agreement submittedto McQueen at the meeting held on February 3 and described above.On March 25 McQueen replied, stating that (1) the invitation was accepted,(2) the Company's position was reflected in its February 17 letter quotedabove, and (3) the Building Trades demands appeared to be unchanged.The letteralso askedfor the certification of Building Trades as the representa-tive ofconstruction workers, againraised the question of the legality of para- 'T 76DECISIONSRELATIONS BOARDgraph 2 without an election, 'and reaffirmed-the prior'refusal'to accept the de=inter alia,Crary, a business agent of Electricians.Nothing new was raised 'as the 2-hourdiscussion that `followed proved,to be a rehash of prior meetings.No -agree-ment was reached and, as stated, 'the picketing continued until June 26 withoutfurther communication between -Respondent Unions and the Company.'The record indicates -that on July 17, '1950, 'the Oregon State 'Federation of'Labor notified,the'Company that a request had been made to put the'Companyon a "do not patronize" list-and offered to meet with a company representative.not contacted again.-4.The,alleged threatThe complaint alleged that Respondent Unions had illegally threatened anemployee of an independent trucker. 'The -record lindicates as follows :Donald Wilsonfor,one A. L. King, an independent :trucker who had been hired^by,the Companyto haul gravel to .their premises.On one occasion during March, `Nilson ap-proached the plant premises .with the ,intent to drive in with a 'load of gravel.Christean, who 'was picketing at the :time, stepped in the-path of the truck, ;butWilson drove around him. On the away out, Wilson stopped voluntarily whenhe saw Christean.The latter pointed out . that'Wilson.had^crossed a picket lineand stated "that the 'Union would remember and I wouldn't be able to getanother union job in the Valley .. . 'Wilson hauled one other 'load of gravelwithout incident.45.Responsibility for the picketingSecretary-Treasurer 'Potucek of 'Building Trades variously testified that thepicketing was authorized by a vote of Building Trades and that 'he was uncertainwhether Building Trades or 'Cent-ral 'Labor Council arrived at the decision topicket the premises of the Company. 'The fact is, however, ithat both .councils'played an active part in the course of ,conduct leading up to the picketingand in the picketing itself.Thus, the spokesman at the original meeting withthe Company on February 3 ,was Christean, the agent of Building Trades, andSecretary-Treasurer ;Potucek was ,present.At the 'February .7 meeting, theseunion representatives stated that the matter would be placed before -the 'CentralLabor Council,and:at the next meeting, 'held on February 14, .President Stansell,of Central Labor 'Council, appeared, participated in the ,discussion, and askedthat employees who did not join Building Trades affiliates be discharged.There-after, the vote to picket was approved by each of the various craft unionsnamed in the caption to the complaint, with.the exception of ,Iron Workers whowere not members of the Central Labor Council. The pickets who appearedon February 22 wore aprons bearing the,name of Central Labor Council andfurthermore there was active .participation in the picketing by both Christeanand Potucek.Accordingly— the undersigned finds that, irrespective of whichcouncil called the meeting at which the vote to picket was taken, both coun-cilswere very much in the prestrike negotiations.Both participated in thedemands for the union-security -agreement and both supported the actualpicketing.It is -also found that'all -the -crafts named herein, save Iron Workers,ratified and approved the picketing of the premises of the Company.4 These findingsare basedon the,crednted testimony,of Wilson.Christeanrememberedthat Wilson, had,delivered,gravel—but did notrecall,the.conversation. MEDFORD- BUILDING AND CONSTRUCTION TRADES. COUNCIL 1776: Contentions and concluding findingsRespondent Unions contend that their' activity herein was motivated by aCompany was paying wages on construction work which' were below prevailingunion scales.While the result envisaged by Respondent Unions might wellresult from such low wage scales, this does not constitute a defense to conductproscribed by the Act.A further contention is that the contract' with SawmillWorkers contained an illegal union-security clause.However, a determinationof that,issue- isunnecessary for the sole criterion herein is whether or notRespondent Unions have embarked upon an-illegal course of conduct.Moreover;that contract apparently came to an end' in June 1950 through, operation oflaw. It is further contended that the construction in question is complete andthat therefore the entire dispute is moot.On the other hand, the disagreementconcerning wage scales and union membership still exists,, and; with otherconstruction being carried on.and still more contemplated; the dispute is clearlynot moot.While the picketing: itself; save for one incident, was peaceful; asRespondent Unions contend, it is established that peaceful picketing for anobjective forbidden,by the Act does not; contrary to the contention of RespondentUnions, fall within the protection of Section 8 (c) of the Act, and the firstamendment to the Constitution.Sub-Grade EngineeringCo., 93 NLRB 406.This conduct, on the entire picture, went'beyond'peaceful persuasion.Cf.HenryShore,90 NLRB 1768; andJuneau.Spruce Corporation-,In view. of, the foregoing, findings, the undersigned finds that Respondenting.Trades, have forcefully attempted to cause the Company to- adopt' andapply an agreement for their employees which is' violative of, the Act in thatit contains a union-security provision, despite the fact th'at'no election had beenheld, as provided by Section 9 (e) of. the 'Act.Moreover; the very provisionsof the proposed union-security clause are illegal in that they- are'broader thanthose permitted by the proviso to Section 8 (a) (3) of the Act.Whether thiswas to be a new written, agreement or merely oral acceptance and applicationis immaterial.Von's Grocery Co., supra.It is accordingly foun'd'that Respond-ent Unions; save Iron. Workers, and,Leonard Christean, as agent-for BuildingTrades; have by the foregoing conduct attempted to, eause'the Company, toAct, and have thereby engaged in unfair labor, practices within the meaning,'ofSection & (b,) (2) and.8- (b) (1) (A) of the Act.erers'Union, et at.. (New York Herald Tribune),93 NLRB 419, andInterna-tional Unton, United.Automobile, Aircraft and' Agricultural Implement _Workersof America, CIO,- Local 2911 (Timken-Detroit Axle-Company), supra:°The undersigned further.finds that the statement to Wilson by.-Building TradesRepresentative Christean was a, threat reasonably calculated -to, restrain' andcoerce'him-.in.the exercise of -the rights guaranteed by.th --Act and that Wilsonreasonably would construe the threat as uttered in Christean's representativecapacity as agent of Building Trades.Therefore, this conduct by Building'Act.Progressive Mine Workers v. N. L. R. B.,187 F. 2d 298 (C. A. 7), andI In view of the foregoing findings, it is deemed unnecessary to pass upon whether theattempts by Respondent Unions to be recognized as the representative for employeesengaged in construction work wereper se,and, independently of the sought union-securityprovisions, violative of the Act. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDN. L. R. B. v. Seamprute,186 F. -2d 671 (C. A. 10). This finding is, however,limited solely to Building Trades and its agent, Christean, there being no evi-dence of the authorization of or approval by the remainder of RespondentUnions of said conduct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent Unions, set forth in Section III, above, occurringin connection with the operations of the Company set forth in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that certain of Respondent Unions have engaged in and areengaging in unfair labor practices, the undersigned will recommend that theycease and desist therefrom and take affirmative action designed to effectuatethe policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAw1.Respondent Unions, Medford Building and Construction Trades Council ofthe American Federation of Labor ; Medford Central Labor Council, A. F. of L.;United Brotherhood of Carpenters and Joiners of America, A. F. of L., LocalNo. 2067; Chauffeurs, Warehousemen, Teamsters and Helpers, A. F. of -L., Local962; Bridge, Structural and Ornamental Iron Workers, Local 29, A. F. ofL.; International Brotherhood of Electrical Workers, Local 659, A. F. of L.;and International Hod Carriers, Building and Common Laborers Union, LocalNo. 1400, A. F. of L., are labor organizations within the meaning of Section 2 (5)of the Act.2.By attempting to cause Kogap Lumber Industries to discriminate against itsemployees in violation of Section 8 (a) (3),of the Act, Respondent Unions(excluding Bridge, Structural and Ornamental Iron Workers, Local 29, A. F_of L.) and Leonard Christean as agent for Medford Building and ConstructionTrades Council, A. F. of L., have engaged in and are engaging in unfair laborpractices within the meaning of Section 8 (b) (2) and 8 (b) (1) (A) of the Act.3.By restraining and coercing employees in the exercise of the right to refrainfrom engaging in concerted activities, as guaranteed by Section 7 of the Act,Medford Building and Construction Trades Council of the American Federationof Labor, and its agent, Leonard Christean, have engaged in and are engaging inunfair labor practices within the meaning of Section 8 (b) (1) (A) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.Bridge, Structural and Ornamental Iron Workers, Local 29, A. F. of L., hasnot engaged in unfair labor practices.[Recommended Order omitted from-publication in this volume.]